       1:20-cv-01206-JES-JEH # 1        Page 1 of 17                                         E-FILED
                                                                 Saturday, 30 May, 2020 12:03:01 PM
                                                                       Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

 EULA SCURLARK, individually and on
 behalf of a class of similarly situated
 persons,                                  Case No. 1:20-cv-01206

                   Plaintiff,
       v.

                                           JURY TRIAL DEMANDED
 AFNI, INC.,
                   Defendant.


                                CLASS ACTION COMPLAINT

      Now Comes Plaintiff EULA SCURLARK, individually and on behalf of all others

similarly situated, by and through undersigned counsel, and brings this Class Action

Complaint against AFNI, INC.:

   I. Parties, Jurisdiction and Venue

      1.       Plaintiff EULA SCURLARK (“Plaintiff”) is a resident of Grand Prairie, Texas

and has filed this civil action pursuant to the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. §1692, et seq.

      2.       Federal subject matter jurisdiction exists pursuant to 15 U.S.C. § 1692k(d)

and 28 U.S.C. §§1331 and 1337.

      3.       Defendant AFNI, INC. (at times “Defendant”) is incorporated in the State

of Illinois, employees persons in the State of Illinois to collect debts and maintains its

principal place of business and headquarters in Bloomington, Illinois. Defendant’s agent

for service of process is CT Corporation, 208 S, LaSalle St. Suite 814, Chicago, IL 60604.

      4.       Defendant is a debt collector as defined by Section 1692a(6) of the FDCPA

because its principal purpose is the purchase of and collection of consumer debts and

routinely uses the United States Postal Service for the collection of consumer debts.

                                                1
       1:20-cv-01206-JES-JEH # 1        Page 2 of 17



       5.     Venue and personal jurisdiction exist in this District pursuant to U.S.C.

§§ 1391(b)-(c) and 1441(a) because Defendant, as a corporation, is deemed to reside in

any judicial district in which it is subject to personal jurisdiction at the time the action

is commenced.

       6.     Venue is also proper in this District pursuant to § 1391(b) because

Defendant is subject to personal jurisdiction within this District by virtue of the fact

that it has conducted significant and continuous debt purchase and collection activities

within this jurisdiction, including accepting payments at a Bloomington, Illinois

address.

       II.    Allegations Regarding the Subject Collection Notice Dated 2/12/2020

       7.     In an attempt to collect a purported debt, Defendant sent a letter to

Plaintiff dated February 12, 2020 (hereafter the “Collection Notice”).

       8.     A true and accurate image of the upper portion of Collection Notice is

depicted below:




       9.     When Defendant mailed or caused the Collection Notice to be mailed to

Plaintiff, Defendant regarded Plaintiff as being a “consumer” as this term is defined by

                                                2
          1:20-cv-01206-JES-JEH # 1      Page 3 of 17



15 U.S.C. § 1692a(3) because Defendant regarded her as a “person obligated or allegedly

obligated to pay” a debt purportedly owed to “AT&T U-VERSE” (hereafter the “Subject

Debt”).

      10.      The below image is the entire front page of the Collection Notice.




      11.      Plaintiff disputes that “AT&T U-VERSE” is the actual creditor of the

Subject Debt.




                                                3
       1:20-cv-01206-JES-JEH # 1          Page 4 of 17



       12.    As reflected by the below screen capture taken of a search result from the

Illinois Secretary of State’s website search engine, “AT&T U-VERSE” is not a recognized

legal entity by the Office if the Illinois Secretary of State:




       13.    Instead, as reflected by screen captures taken of search results from the

Illinois Secretary of State’s website search engine, dozens of entities starting with

“AT&T” are listed as a result of typing the words “AT&T”:




                                                   4
       1:20-cv-01206-JES-JEH # 1      Page 5 of 17




      14.    The following search results demonstrate that “AT&T U-VERSE” is not a

recognized entity when searching for corporations on the State of Texas’ search engine




      15.    Although Plaintiff cannot confirm that the amount list for the Subject Debt

is completely accurate as the amount may incur improper fees or charges, Plaintiff can

confirm that any lawful charges that make up the Subject Debt (subject to a reduction

                                              5
       1:20-cv-01206-JES-JEH # 1         Page 6 of 17



for any improperly added fees or charges) were incurred for personal and household

expenses.

      16.      Because of unforeseeable financial difficulties, Plaintiff was unable to pay

the Subject Debt.

      17.      As depicted in the above image, the upper left former of the Collection

Notice contains Defendant’s logo and name, and below Defendant’s name is a rounded

below with the heading “WHAT IS MY ACCOUNT INFORMATION?” in bold font (“Account

Information Box”).

      18.      The first line contained within the Account Information Box contains the

word “Creditor” and directly next to “Creditor” is “AT&T U-VERSE”.

      19.      The second line contained within the Account Information Box contains

the words “Creditor Account” and directly next to “Creditor Account” are a series of

numbers.

      20.      The third line contained within the Account Information Box contains the

words “Afni, Inc. Account” and directly next to “Afni, Inc. Account” are a series of

numbers.

      21.      The fourth line contained within the Account Information Box contains the

words “BALANCE DUE” and thereafter an amount of $324.06 is listed.

      22.      Next to Account Information Box is the body of the Collection Notice and

the first paragraph of the body of the Collection Notice states as follows:

            Your AT&T U-VERSE account has been referred to Afni, Inc. for
            collection. In an effort to assist you, we are willing to accept $178.23
            to resolve your account. Once you pay this discounted amount, your
            account will be closed and marked as settled in full with Afni, Inc. and
            AT&T U-VERSE.

      (Emphasis supplied).

      23.      Below the above quoted words, the Collection Notice states:


                                                 6
       1:20-cv-01206-JES-JEH # 1          Page 7 of 17



                                ***Discounted Offer: $178.23***

       24.     Below the above quoted words, the Collection Notice states:

              We are committed to helping you resolve your debt. Please contact us.

       25.     The bottom of the Collection Notice contains a payment stub which

instructed “Make payments payable to Afni, Inc.” and listed Defendant’s P.O. Box in

Bloomington, Illinois.

       26.     Below the above quoted words, the Collection Notice recites certain

statutory disclosures requited by § 1692g(a) of the FDCPA, and in particular, §§

1692g(a)(2)-(5).

       27.     Section 1692g(a)(2) requires debt collectors to identify “the name of the

creditor to whom the debt is owed”.

       28.     Section 1692g(a)(3) requires debt collectors to provide:

               a statement that unless the consumer, within thirty days after
               receipt of the notice, disputes the validity of the debt, or any portion
               thereof, the debt will be assumed to be valid by the debt collector[.]

       29.     Section 1692g(a)(4) requires debt collectors to provide:

               a statement that if the consumer notifies the debt collector in
               writing within the thirty-day period that the debt, or any portion
               thereof, is disputed, the debt collector will obtain verification of the
               debt or a copy of a judgment against the consumer and a copy of
               such verification or judgment will be mailed to the consumer by the
               debt collector[.]

       30.     Section 1692g(a)(5) requires debt collectors to provide:

               a statement that, upon the consumer’s written request within the
               thirty-day period, the debt collector will provide the consumer with
               the name and address of the original creditor, if different from the
               current creditor.

       III.    Defendant Violated Sections 1692e, e(2)(A), e(10) and f of the FDCPA

       31.     Section 1692e of prohibits debt collectors from using “false, deceptive, or

misleading representation or means in connection with the collection of any debt”.


                                                  7
       1:20-cv-01206-JES-JEH # 1         Page 8 of 17



       32.    Section 1692e(2)(A) prohibits “[t]he false representation of - the character,

amount, or legal status of any debt.”

       33.    Section    1692e(10)   specifically       prohibits   “[t]he   use   of   any   false

representation or deceptive means to collect or attempt to collect any debt or to obtain

information concerning a consumer.”

       34.    Section 1692f of the FDCPA prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

       35.    Plaintiff is an unsophisticated consumer. See, Turner v. J.V.D.B. &

Associates, Inc., 330 F.3d 991, 995 (7th Cir. 2003) (holding that "our test for determining

whether a debt collector violated § 1692e is objective, turning not on the question of

what the debt collector knew but on whether the debt collector's communication would

deceive or mislead an unsophisticated, but reasonable, consumer").

       36.    When credit reporting takes place, an account is paid “in full” and reported

as a payment in full by a credit furnisher or debt collector account.

       37.    In contrast, a consumer’s payment of a discounted settlement offer is

reported by a credit furnisher or debt collector as a settlement for less than the full

amount of the debt. This second type of reporting is not a favorable method of reporting

the closing of a debt.

       38.    Defendant’s Collection Notice does not explicitly state that if Plaintiff paid

the settlement amount that Defendant would report the debt as “settled in full, for less

than the full balance”, which is plausibly how the payment would be reflected to, and

by, a credit reporting agency.

       39.    By stating the effect of a discounted payment will be credit reported as

“settled in full,” the Collection Notice falsely and deceptively describes misleading,

confusing, contradictory terms, unfair or false terms.


                                                    8
        1:20-cv-01206-JES-JEH # 1         Page 9 of 17



        40.     A common understanding with unsophisticated consumers of the term

“settled,” means a payment of less than a full amount of the debt. By using the phrase

“settled in full”, the Collection Notice letter violates Sections 1692e, 1692e(2)(A),

1692e(10) and 1692f. A collection letter is materially misleading if it is open to more

than one interpretation, one of which is false.

        41.     The phrase “[o]nce you pay this discounted amount, your account will be

closed and marked as settled in full with Afni, Inc. and AT&T U-VERSE” violates Sections

1692e, 1692e(2)(A), 1692e(10) and 1692f because only Defendant could report any

settlement of the Subject Debt because AT&T U-VERSE (a non-existent entity) could not

credit report the Subject Debt.

        42.     Further, phrase “[o]nce you pay this discounted amount, your account will

be closed and marked as settled in full with Afni, Inc. and AT&T U-VERSE” violates

Sections 1692e, 1692e(2)(A), 1692e(10) and 1692f because neither Defendant nor AT&T

U-VERSE (a non-existent entity) could not report the payment of portion of the full

amount of a debt as “settled in full”. Further the above quoted constitutes a “false,

deceptive, or misleading representation or means in connection with the collection of [a]

debt”

        43.     Plaintiff wanted to dispute and verity the amount of the Subject Debt as is

her right as afforded §§ 1692g(a)(3) and 1692g(a)(4). Plaintiff, however, was confused as

to whether the settlement offer would expire during the time periods listed on the face

of the Collection Notice. Plaintiff was also worried that Defendant would not honor or

otherwise renew the settlement offer if she attempted to dispute the debt and seek

verification.

        44.     Further, because the Collection Notice did not identify a proper legal entity,

pursuant to the rights afforded by § 1692g(a)(5), Plaintiff wanted to learn the correct


                                                  9
       1:20-cv-01206-JES-JEH # 1       Page 10 of 17



legal name of the debt collector. Plaintiff, however, was confused as to whether the

settlement offer would expire during the time periods listed on the face of the Collection

Notice. Plaintiff was also worried that Defendant would not honor or otherwise renew

the settlement offer if she attempted to dispute the debt and seek verification.

      45.    Defendant’s Collection Notice violates Sections 1692e, 1692e(2)(A),

1692e(10) and 1692f by offering of a discounted payment option in Defendant’s initial

communication to a consumer before the expiration of the rights afforded to a consumer

by §§ 1692g(a)(3), 1692g(a)(4) and 1692g(a)(5).

      46.    The Collection Notice identified “AT&T U-VERSE” as the creditor.

      47.    The Collection Notice violated § 1692g(a)(2) by identifying “AT&T U-

VERSE”.

      48.    The Collection Notice does include the phrase “[w]e are not obligated to

renew any offers provided” or any similar type disclaim regarding whether the settlement

offer would or could be extended or renewed.

      49.    The Collection Notice violates Sections 1692e, 1692e(2)(A), 1692e(10) and

1692f because it does include any language indicating that a consumer’s invocation of

the statutory rights afforded by Sections 1692g(a)(3), 1692g(a)(4) and 1692g(a)(5) would

not impact the proposed settlement offer.

      50.    The Collection Notice violates Sections 1692e, 1692e(2)(A), 1692e(10) and

1692f because it does include any language indicating that a consumer could except

the proposed settlement offer after Defendant responded to a consumer’s invocation of

any of the rights afforded by Sections 1692g(a)(3), 1692g(a)(4) and 1692g(a)(5).

      51.    Because of Defendant's false, deceptive, misleading and unfair debt

collection practices, Plaintiff has been damaged.




                                               10
       1:20-cv-01206-JES-JEH # 1      Page 11 of 17



      52.    The Collection Notice is a template letter.    Based upon an analysis of

collection activities engaged in by Defendant and lawsuits reviewed in LexMachina and

PACER, more that forty persons with addresses located within this Judicial District and

more that forty persons with addresses located within the State of Texas were sent the

same for Collection Notice.

      53.    The factual and legal issues related to Defendant mailing of similarly

formatted letters are common and typical of the proposed class members.

      54.    Plaintiff will serve as an adequate class representative and suffers from no

unique defenses that would not be otherwise faced by putative class members.

      55.    Plaintiff is represented by attorneys well acquainted in prosecuting

violations of the FDCPA as well as class action litigation. For example, attorney James

C. Vlahakis was appointed to the Steering Committee in a nationwide class action

against Apple, Inc. See, In Re: Apple Inc. Device Performance Litigation, 18-md-02827

(N.D. Cal. May 15, 2018) (Dkt. Entry no. 99). After extended litigation, the parties

proposed a $310 to $500 million dollar settlement to the court which received

preliminary on May 15, 2020) (Dkts. 415-16, 420, 429).

      56.    Further, as an associate and partner of Hinshaw & Culbertson, LLP, a

prominent law firm in the defense of the debt collection industry, Mr. Vlahakis defended

well over a hundred FDCPA based claims since 1998.

      57.    Plaintiff’s counsel understand how to approach class-action based

settlements. For example, as a former defense attorney, Mr. Vlahakis worked with

opposing counsel to present courts with agreed proposed class action settlements. See,

e.g., Prater v. Medicredit, Inc., 2014-cv-0159, 2015 U.S. Dist. LEXIS 167215 (E.D. Mo.

Dec. 7, 2015) ($6.3 million dollar TCPA based automated dialing system wrong party

settlement); Wood v. State Collection Service, Inc., 15-cv-0475 (S.D. Ind. January 29,


                                              11
         1:20-cv-01206-JES-JEH # 1      Page 12 of 17



2016) (granting approval of an FDCPA class action settlement);Long v. Fenton &

McGarvey Law Firm, (S.D. Ind. February 23, 2017) (same).

         58.   Further, Plaintiff’s counsel understand alternative approaches to litigating

class actions. For example, after causing an insurer to reverse the denial of insurance

coverage in a pair of junk-fax based putative class action against to suburban based

mortgagee company, Crown Mortgage Company (“Crown”), see, Irish Sisters, Inc. v.

Crown Mortgage Company, 09-CH-10688 (Cook Co.) and Lanciloti Law Office v. Crown

Mortgage Company, 09-CH-31582 (Cook Co.) ,Mr. Vlahakis filed a petition for

declaratory relief before the Federal Communication Commission (“FCC”) where he

obtained favorable declaratory relief for Crown. See, FCC’s Order of October 30, 2014,

FCC 14-164, in CG Docket Nos. 02-278 and 05-338.1

         59.   Plaintiff’s counsel will be responsive to the common defenses raised to

oppose certification. For example, Mr. Vlahakis defeated certification efforts in the

following cases. See, Jamison v. First Credit Servs., 290 F.R.D. 92 (N.D. Ill. Mar. 28,

2013) (defeating a bid to certify TCPA cell phone based class certification motion); Pesce

v. First Credit Servs., 2012 U.S. Dist. LEXIS 188745 (N.D. Ill. June 6, 2012)(decertifying

a previously certified TCPA class action).

         60.   As a prosecutor of FDCPA class actions on behalf of consumers, Mr.

Vlahakis obtained a partial reversal of a motion dismissing a proposed FDCPA class

action in the case of Preston v. Midland Credit Management, Inc., 948 F.3d 776 (7th Cir.

2020).

         61.   Lastly, Mr. Vlahakis’ firm has the available resources to provide notice to

putative class members and to litigate this case to trial.

         IV.   Causes of Action



1   https://docs.fcc.gov/public/attachments/FCC-14-164A1.pdf+&cd=1&hl=en&ct=clnk&gl=us

                                                12
        1:20-cv-01206-JES-JEH # 1       Page 13 of 17



        Count I – The Collection Notice Violates Section1692e of the FDCPA

        62.   Plaintiff EULA SCURLARK realleges the above paragraphs as though fully

set forth herein.

        63.   The FDCPA prohibits a debt collector using “any false, deceptive, or

misleading representation or means in connection with the collection of any debt.” 15

U.S.C. § 1692e.

        64.   As set forth above, the Collection Notice constitutes a false, deceptive, or

misleading representation or means in connection with the collection of the Subject

Debt.

        65.   The proposed District based Section 1692e class is defined as follows:

              All persons with mailing addresses within the State of Illinois and the State
              of Texas who were mailed the form Collection Notice depicted in this
              Complaint in an attempt to collect a debt owed where the original creditor
              was AT&T U-VERSE.

        66.   Alternatively, if sufficient numerosity does not exist relative to the above

proposed class and other equitable factors exist, the proposed Nationwide Section 1692e

class is defined as follows:

              All persons with mailing addresses within the United States who were
              mailed the form Collection Notice depicted in this Complaint in an attempt
              to collect a debt owed where the original creditor was AT&T U-VERSE.

         WHEREFORE, Plaintiff EULA SCURLARK respectfully requests that this

Honorable Court:

              a. declare that the form of the Collection Notice violated Section 1692e;

              b. award Plaintiff statutory damages of $1,000;

              c. award class members maximum statutory damages; and

              d. award costs and reasonable attorney’s fees pursuant to §1692k.

        Count II – The Collection Notice Violates Section 1692e(2)(A) of the FDCPA



                                               13
       1:20-cv-01206-JES-JEH # 1        Page 14 of 17



       67.    Plaintiff EULA SCURLARK incorporates realleges the above paragraphs as

though fully set forth herein.

       68.    Section 1692e(2)(A) prohibits “[t]he false representation of - the character,

amount, or legal status of any debt.”

       69.    As set forth above, the Collection Notice constitutes a false representation

of the character and/or legal status of the Subject Debt.

       70.    The proposed District based Section 1692e(2)(A) class is defined as follows:

              All persons with mailing addresses within the State of Illinois and the State
              of Texas who were mailed the form Collection Notice depicted in this
              Complaint in an attempt to collect a debt owed where the original creditor
              was AT&T U-VERSE.

       71.    Alternatively, if sufficient numerosity does not exist relative to the above

proposed class and other equitable factors exist, the proposed Nationwide Section 1692e

class is defined as follows:

              All persons with mailing addresses within the United States who were
              mailed the form Collection Notice depicted in this Complaint in an attempt
              to collect a debt owed where the original creditor was AT&T U-VERSE.

        WHEREFORE, Plaintiff EULA SCURLARK respectfully requests that this

Honorable Court:

              a. declare that the form of the Collection Notice violated §1692e(2)(A);

              b. award Plaintiff statutory damages of $1,000;

              c. award class members maximum statutory damages; and

              d. award costs and reasonable attorney’s fees pursuant to §1692k.

       Count III – The Collection Notice Violates Section 1692e(10)(A) of the FDCPA

       72.    Plaintiff EULA SCURLARK incorporates realleges the above paragraphs as

though fully set forth herein.




                                               14
       1:20-cv-01206-JES-JEH # 1         Page 15 of 17



      73.    Section 1692e(10) prohibits “[t]he use of any false representation or

deceptive means to collect or attempt to collect any debt or to obtain information

concerning a consumer.”

      74.    As set forth above, the Collection Notice constitutes the use of a false

representation or deceptive means to collect or attempt to collect the Subject Debt.

      75.    The proposed District based Section 1692e(10) class is defined as follows:

             All persons with mailing addresses within the State of Illinois and the State
             of Texas who were mailed the form Collection Notice depicted in this
             Complaint in an attempt to collect a debt owed where the original creditor
             was AT&T U-VERSE.

      76.    Alternatively, if sufficient numerosity does not exist relative to the above

proposed class and other equitable factors exist, the proposed Nationwide Section

1692e(10) class is defined as follows:

             All persons with mailing addresses within the United States who were
             mailed the form Collection Notice depicted in this Complaint in an attempt
             to collect a debt owed where the original creditor was AT&T U-VERSE.

        WHEREFORE, Plaintiff EULA SCURLARK respectfully requests that this

Honorable Court:

             a. declare that the form of the Collection Notice violated § 1692e(10);

             b. award Plaintiff statutory damages of $1,000;

             c. award class members maximum statutory damages; and

             d. award costs and reasonable attorney’s fees pursuant to §1692k.

      Count IV – The Collection Notice Violates Section 1692f of the FDCPA

      77.    Plaintiff EULA SCURLARK incorporates realleges the above paragraphs as

though fully set forth herein.

      78.    Section 1692f of the FDCPA prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”



                                               15
       1:20-cv-01206-JES-JEH # 1        Page 16 of 17



       79.    As set forth above, the Collection Notice constitutes an unfair or

unconscionable means to collect or attempt to collect the Subject Debt.

       80.    The proposed District based Section 1692f class is defined as follows:

              All persons with mailing addresses within the State of Illinois and the State
              of Texas who were mailed the form Collection Notice depicted in this
              Complaint in an attempt to collect a debt owed where the original creditor
              was AT&T U-VERSE.

       81.    Alternatively, if sufficient numerosity does not exist relative to the above

proposed class and other equitable factors exist, the proposed Nationwide Section 1692f

class is defined as follows:

              All persons with mailing addresses within the United States who were
              mailed the form Collection Notice depicted in this Complaint in an attempt
              to collect a debt owed where the original creditor was AT&T U-VERSE.

        WHEREFORE, Plaintiff EULA SCURLARK respectfully requests that this

Honorable Court:

              a. declare that the form of the Collection Notice violated Section 1692f;

              b. award Plaintiff statutory damages of $1,000;

              c. award class members maximum statutory damages; and

              d. award costs and reasonable attorney’s fees pursuant to §1692k.

       Count V – The Collection Notice Violates Section1692g(a)(2) of the FDCPA

       82.    Plaintiff EULA SCURLARK realleges the above paragraphs as though fully

set forth herein.

       83.    As set forth above, the Collection Notice violates Section 1692g(a)(2).

       84.    The proposed District based Section 1692g(a)(2) class is defined as follows:

              All persons with mailing addresses within the State of Illinois and the State
              of Texas who were mailed the form Collection Notice depicted in this
              Complaint in an attempt to collect a debt owed where the original creditor
              was AT&T U-VERSE.




                                               16
       1:20-cv-01206-JES-JEH # 1        Page 17 of 17



       85.    Alternatively, if sufficient numerosity does not exist relative to the above

proposed class and other equitable factors exist, the proposed Nationwide Section 1692e

class is defined as follows:

              All persons with mailing addresses within the United States who were
              mailed the form Collection Notice depicted in this Complaint in an attempt
              to collect a debt owed where the original creditor was AT&T U-VERSE.

        WHEREFORE, Plaintiff EULA SCURLARK respectfully requests that this

Honorable Court:

              a. declare that the form of the Collection Notice violated Section

                 1692g(a)(2);

              b. award Plaintiff statutory damages of $1,000;

              c. award class members maximum statutory damages; and

              d. award costs and reasonable attorney’s fees pursuant to §1692k.



       Plaintiff demands a jury trial

       Respectfully submitted, on behalf of

       Plaintiff EULA SCURLARK individually
       and on behalf of all others similarly situated,

       /s/James C. Vlahakis
       James Vlahakis                                         Date: 5/30/2020
       SULAIMAN LAW GROUP, LTD.
       2500 South Highland Ave.,
       Suite 200
       Lombard, IL 60148
       (630) 575 - 8181
       Email: jvlahakis@sulaimanlaw.com




                                               17
